Cite as 2015 Ark. 298



           SUPREME COURT OF ARKANSAS
                           ri.o. CY-74-427


NATHANIEL SMITH, M.D., M.P.H.,       Opinion Delivered June 26, 2075
INTERIM DIRECTOR OF THE
ARKANSAS DEPARTMENT OF               APPEAL FROM THE PULASKI
HEALTH, IN HIS OFFICIAL              COUNTY CIRCUIT COURT
CAPACITY, AND HIS SUCCESSORS         [NO. 60CV-13-2662)
IN OFFICE; RICHARD WEISS,
DIRECTOR OF THE ARKANSAS
DEPARTMENT OF FINANCE AND
ADMINISTRATION, IN HIS OFFICIAL      HONORABLE CHRISTOPHER
CAPACITY, AND HIS SUCCESSORS         CHARLES PTAZZA, JUDGE
IN OFFICE; PULASKI
CIRCUIT/COUNTY CLERK, LARRY
CRANE, IN HIS OFFICIAL CAPACITY,
AND HIS SUCCESSORS IN
INTEREST; WHITE COUNTY CLERK,        DISMISSED.
CHERYL EVANS, IN HER OFFICIAL
CAPACITY, AND HER SUCCESSORS
IN INTEREST; LONOKE COUNTY
CLERK, WILLIAM "LARRY" CLARKE,
IN HIS OFFICIAL CAPACITY, AND
HIS SUCCESSORS IN INTEREST;
CONWAY COUNTY CLERK, DEBBIE
HARTMAN, IN HER OFFICIAL
CAPACITY, AND HER SUCCESSORS
IN OFFICE; SALINE COUNTY CLERK,
DOUG CURTIS, IN HIS OFFICIAL
CAPACITY, AND HIS SUCCESSORS
IN OFFICE; FAULKNER COUNTY
CLERK, MELINDA REYNOLDS, IN
HER OFFICIAL CAPACITY, AND HER
SUCCESSORS IN OFFICE; AND
WASHINGTON COUNTY CLERK,
BECKY LEWALLEN, IN HER
OFFICIAL CAPACITY, AND HER
SUCCESSORS IN OFFICE
                     APPELLANTS

V.
                        Cite as 2015 Ark. 298




M. KENDALL WRIGHT AND JULIA E.
WRIGHT, INDIVIDUALLY AND ON
BEHALF OF THEIR MINOR
CHILDREN, G.D.W. AND P.L.W.;
RHONDA L. EDDY AND TREBA L.
LEATH; CAROL L. OWENS AND
RANEE J. HARP; NATALIE WARTICK
AND TOMMIEJ. WARTICK,
INDIVIDUALLY AND ON BEHALF OF
THEIR MINOR SON T.B.W.;
KIMBERLY M. KIDWELL AND
KATHRYN E. SHORT;JAMES BOONE
AND WESLEY GIVENS; KIMBERLY M.
ROBINSON AND FELICITY L.
ROBINSON; LINDA L. MEYERS AND
ANGELA K. SHELBY; GREGORY A.
BRUCE AND WILLIAM D. SMITH,JR.;
MONICAJ. LOYD ANDJENNIFER L.
LOCHRIDGE; JENNIFER D. MOORE
AND MANDY A. LYLES; JONATHAN
K. GOBER AND MARK R.
NORWINE; ANDRA ALSBURY AND
AMBER GARDNER-ALSBURY;
ANGELA SPEARS GULLETTE AND
LIVICIE C. GULLETTE; SHANNON
HAVENS AND RACHEL
WITTENBURG; CODY RENEGAR
AND THOMAS STAED; KATHERINE
HENSON AND ANGELIA BUFORD;
CHRISTOPHER H. HORTON AND
MICHAEL E. POTTS; JOHN SCHENCK
AND ROBERT LOYD; WILLIAM A.
KING ANDJOHN MCCLAY
RANKINE; ARICA NAVARRO;
PATRICIA NAVARRO; AND RANDY
AND GARY EDDY-MCCAIN
                      APPELLEES



                           PER CURIAM


                                  2             cv-14-427
                   ','il1t7.

                                                Cite as 2015 Ark. 298
l:   -d



                    This is an appeal from the Pulaski County Circuit Court's ruling that amendment 83

          to the Arkansas Constitution and Acts 144 and 146 of 7997 are unconstitutional under both

          the Arkansas and United States Constitutions. In light of the Supreme Court's decision in

          Obergefell u. Hoilges,576 U.S.       (fune 26,2075), holding that such marriage laws violate the
                                           -
          Fourteenth Amendment to the United States Constitution, there are no remainingjusticiable

          issues   in this apped, and the appeal is moot. Bd. of Trustees of the Uniu.   of   Ark. u, Crauford

          Cnty. Cir. Ct.,2014 Ark. 60, 431S.W.3d 851 (holding that        a case becomes      moot when any

          judgment rendered would have no practical legal effect upon a then existing legal

          controversy).

                    Appeal dismissed.




                                                          3                                       cv-14-427